IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10612
                         Summary Calendar



                        DENNIS RAY WALKER,

                                         Plaintiff-Appellant,

                              versus

                      ALEXANDER M. KALMANOV,

                                         Defendant-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:97-CV-179
                      --------------------
                        January 31, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dennis Ray Walker (#655576), a state prisoner, has appealed

the district court's order granting the motion for summary judgment

of Dr. Alexander M. Kalmanov and the district court's judgment

dismissing Walker's civil rights action as frivolous.

     Walker contends that the district court erred in dismissing

his complaint under 28 U.S.C. § 1915(e)(2)(B)(i) because he was not

proceeding in forma pauperis ("IFP") in the district court.     The

district court's error was harmless.        Section 1915A(b)(1), 28

U.S.C., requires the dismissal of frivolous claims and applies

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-10612
                                  -2-

regardless whether the prisoner has paid a filing fee.          See Ruiz v.

United States, 160 F.3d 273, 274 (5th Cir. 1998).

     Walker contends that the district court erred in granting Dr.

Kalmanov's motion for summary judgment.       Walker complains that Dr.

Kalmanov "continually ejected" Walker from the Medical Department;

that Dr. Kalmanov altered his medical records; that Dr. Kalmanov

removed him from the Tele-Med program, preventing him from having

access to specialists; that Dr. Kalmanov cancelled medications

which would have relieved his pain and suffering; that Dr. Kalmanov

told another doctor that Walker was a "'troublemaker'"; that Dr.

Kalmanov   overprescribed   an   antibiotic   in   order   to   clear   his

condition prior to an examination by Dr. Kalmanov's supervisor;

that Dr. Kalmanov's affidavit and the district court's opinion were

inaccurate in failing to discuss examinations of Walker by Dr.

Kalmanov on May 14, 1996, July 2, 1996, August 22, 1996, and

September 11, 1996; and that Dr. Kalmanov's supervisor changed

Walker's medication after examining Walker in March 1997.               The

summary judgment evidence does not show that Dr. Kalmanov was

deliberately indifferent to Walker's serious medical needs.             See

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997); Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Walker argues that Dr. Kalmanov retaliated against him by

ejecting him from the infirmary after his discussion with Walker

regarding Walker's pending civil action against Dr. Kalmanov.

Walker has failed to present summary judgment evidence showing that

there is a genuine issue regarding the questions whether Dr.

Kalmanov was motivated to retaliate against him and whether Dr.
                          No. 00-10612
                               -3-

Kalmanov's ejection of Walker from the infirmary was materially

adverse.   See Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.

1997); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     The judgment is AFFIRMED.